Title: From Cyrus Briggs to John Adams, 1 November 1822
From: Briggs, Cyrus
To: Adams, John


				
					
					November 1, 1822
				
				left B——e and arrived at this place the first of Octr. after an absence of 5 weeks and two days. I shall leave here for Boston on Christmas day shall be in Baltimore the 27 and as the Steamboats between there and Philadelphia will probably have stopt running before that time opt by land to P——a.  we shall pass each other some where on the road if you will let me know at the houses you put up at in Philadelphia and in New York. I will stop at the same and thereby we shall stand a very good chance of meeting. It never was known to be more sickly in Virginia than it has been since it was during the month of September and the greater part of Octr. Mr Mingo and his wife and 8 or 9 of his children have been sick with the Bilious and any person living in the country this side of the Allegany mountains is almost sure to be sick once a year  a “d——d Yankee” as we the Virgineans very politely call the people of N.E. is sure to be sick in Septr. I heartily congratulate you on the pleasure you received in measuring the whale, as measuring whales is certainly a more innocent amusement than measuring girls. I hope you will not leave Cambridge too early as to prevent our meeting I hope however you will answer this as soon as possible and let me know when  you do leave I undersand you have all turned uniformly gray in Old Alma Mater and with a devilish good pun I must conclude by subscribg myself your friend till all / is blue
				
					C Briggs
				
				
			